
	

114 S1442 IS: Exclusion for Deficit Reduction in Agricultural Subsidies Elimination Act
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1442
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2015
			Mr. Flake (for himself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Federal Crop Insurance Act to strike a provision relating to the budget neutrality of
			 any renegotiated Standard Reinsurance Agreement.
	
	
 1.Short titleThis Act may be cited as the Exclusion for Deficit Reduction in Agricultural Subsidies Elimination Act or the ERASE Act. 2.Renegotiation of Standard Reinsurance AgreementSection 508(k)(8) of the Federal Crop Insurance Act (7 U.S.C. 1508(k)(8)) is amended by striking subparagraph (F).
		
